TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 11, 2014



                                     NO. 03-12-00579-CV


      Appellant, Robert Kinney// Cross-Appellants, BCG Attorney Search, Inc.; and
                   Professional Authority, Inc. d/b/a Legal Authority

                                               v.

    Appellees, BCG Attorney Search, Inc.; and Professional Authority, Inc. d/b/a Legal
                      Authority// Cross-Appellee, Robert Kinney




       APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                         AFFIRMED IN PART;
      REVERSED AND DISMISSED IN PART ON MOTION FOR REHEARING--
                    OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on motion for rehearing. The opinion and judgment dated

August 21, 2013, are withdrawn, and this opinion and judgment are substituted in their places. It

is the opinion of this Court that there was no error in the trial court’s judgment EXCEPT for the

portion of the trial court’s order denying Kinney’s motion to dismiss as to BCG Attorney Search,

Inc., and Professional Authority, Inc. d/b/a/ Legal Authority’s breach of contract and breach of

fiduciary duty claims: IT IS THEREFORE considered, adjudged and ordered that the portion

of the trial court’s order denying Kinney’s motion to dismiss as to BCG Attorney Search, Inc.,

and Professional Authority, Inc. d/b/a/ Legal Authority’s breach of contract and breach of
fiduciary duty claims is reversed, and judgment is rendered dismissing those claims. We affirm

the trial court’s order in all other respects. It is FURTHER ordered that the appellees pay all

costs relating to this appeal, both in this Court and the court below; and that this decision be

certified below for observance.